Title: To Thomas Jefferson from Richard O’Bryen and Others, 8 June 1786
From: O’Bryen, Richard,et al.
To: Jefferson, Thomas



Honoured Sir
Algiers June 8th. 1786

I take the Liberty of addressing these letters to you hoping you will excuse the freedom of an American &c. and unfortunate captive at present. No doubt but Mr. Lamb has given you and Mr. Adams every particular information respecting the state of affairs in Algiers. I am much surprized when I look at the date of your letter to us being the 4th. of November and with orders to Mr. Lamb to redeem us Americans. I am surprized that from the 4th. of November until the 20th. of March that Mr. Lamb did not get our redemption ascertained by some person in Algiers.

But he retarding the time until he could make it convenient to come himself and not informing himself of the method generally used towards the redemption of captives, but on the contrary comes to Algiers and gives out that he came to redeem the Americans.
It was immediately signified to the Dey that Mr. Lamb had brought money for that purport, it became such a town talk that the Dey hardly knew what sum to ask. After a few days the Dey asks what sum Mr. Lamb would give. Mr. Lamb signified he would give ten thousand dollars. The Dey then said 50,000. I think the demand was very apropos to the offer of Mr. Lamb. Mr. Lamb tried to get the Dey to lower his price, but the Dey was determined not to lower his price any thing worth mentioning.
We are much surprized that Mr. Lamb should bring so trifling a sum as five or six thousand dollars to redeem 21. Even if the Dey had let us go agreeable to your calculation he could not have redeemed us. But Mr. Lamb when he first arrived told us he would get us along in a few days, which much disappointed us, for he afterwards told us he had no money to redeem us. What he had was for presents if he succeeded in a cessation of hostilities with this Regency. One time he would say his funds were in Holland, then in Spain, and then that you and Mr. Adams had given no power only to draw for £3300 stlg. and that Mr. Randal must write the order. So that in his own language his hands were tyed by the ministers. I believe the Dey of Algiers was well convinced that Americans would give the sum he asked. I have reason to suspect that the Dey had a hint conveyed to him by the British Consul, who you may be assured is an inveterate enemy to the Americans. About 5 months ago I wrote Mr. Carmichael that the British Consul had put himself to great trouble in sending expresses to his court. About that time was the first time that he knew that it was the intention of the Americans to sue for a peace with the Barbary States. It is not the interest of any commercial nation that the Americans should obtain a peace with the Barbary States, whilst they reap such benefits in being the carriers of our commerce, particularly the English, French and Spanish being jealous of us. Consider Sir what great insurance we pay in getting our vessels insured. In a short time the great insurance we pay would obtain us a peace, or our ships obliged to be sold or with the greatest difficulty in procuring English registers and passes. If not soon remedied our trade must fall into some other chanel, and with the greatest difficulty we shall retrieve it again, our sea-men  having no longer employment in the United states but must through necessity seek a living in some other country. The British Consul I think informs his court respecting the time when the Algerine cruisers generally go out; by that means the people of England take the greatest advantage on insuring American property. And [it] is their policy and benefit to spread the alarm much greater than it really is. There is no danger of our commerce being prevented by the Algerines if we keep clear of the streights, coasts of Spain &c. Portugal and the Madeiras. We may trade to France, England, Holland, Sweden and any where to the N. of 44° . N. Latitude.
The Algerine cruisers generally go out in April but uncommon they went out the 25th. of May this year. They generally make three cruises a year, finish about the 20th. November and then unrig and ly by until the next year. The Algerines have no merchant ships or vessels for trade excepting a few coasting craft which go along shore with wheat &c. the French being their carriers in commerce and nothing great. Their marine strength is nine sail of xebecs, one of 32 guns, one of 30. three of 24 and three of 18. and one of 12. guns. The vessels are small to the metal they carry. ⅛ of the crews are Turks the remainder Algerine Moors.
A war with the Algerines would be a very expensive war. They having no merchant men it would be attended with a very great expence. On our side the expence of building a force adequate to the Algerines, to get men to keep that force in commission, and still it would be a great risque to trade. You are fully sensible the sum it would take to redeem a few and then it would alter the insurance but trifling.
The United States should use every means to obtain a peace with the Barbary States, although it would cost vast sums, for until all obstacles are removed that prevent commerce we cannot expect to be a commercial nation. It is bad policy to use any threats or make any parade with cruisers if we intend suing for a peace, but on the contrary let these people see that we are inclinable for a peace. No doubt but it was great policy in the Dey to refuse Mr. Lamb at first on the terms of peace. Consider Sir the policy of this Regency in all their transactions with the Christian nations. But I believe they are inclinable to a peace with the Americans but should for political views be negociated very private, particularly by the Americans. I believe they gave Mr. Lamb sufficient reason  to believe so. They seem well inclined to a peace with us, and I believe would take some naval stores as masts, yards, planks, scantling, tar and turpentine. The English, French, Dutch, Danes and Swedes and I may say all nations are tributary to them, making them valuable presents and supplying them. The Algerines would never redeem or make an exchange with any nation they should be at war with. The Dey of Algiers cares not about his people particularly the Moors. The Turks he sets a little store by. Those nations that he has been at war with for ages have experienced it. It is the policy of Christian nations to keep those nations of Turks and Moors at war with other Christian Nations. And the people in general here wish for a war with those nations in the streights, for I am sure that nothing but so great a sum as the Spaniards are to give would reconcile those people to the Spaniards, they having such an inveteracy against them for persecuting the Mahometan religion. But money is the God of Algiers and Mahomet their prophet. They like those nations that they are afraid of and that give them most. But should the Algerines be influenced by the commercial Christian nations not to make a peace with the United States, then we should exert ourselves and fit out ships mounting about 24. guns, nine of that force and two brigs, a schooner, also fast sailing vessels and have them coppered, for the sooner we would harrass those people the better for we should if so lucky as to take two or three of them they would be inclinable to a peace and on easier terms for us. To rendezvous at Mahon and Gibraltar, and often to come in sight of Algiers, and I make no doubt when they found as spirited nation against them they would alter their opinion, not to be afraid of them like unto those dastardly nations, that have given them such reason to boast of a superiority in courage to Christians. The Algerines have 55. gun boats in case of an invasion or attack on the city which is very strong, being well fortified, and I think they are a tolerable smart active people, spirited in an attack, but with anything of a warm reception easily repulsed. They put great confidence in boarding therefore ought to be well barracked. If they can avoid an action it is their choice to be off.
The Algerines do not expect to derive any great advantage by being at war with the Americans. Our country being so far situated from them, they will not attempt to approach our coasts. They have very little Idea of America and I believe the British Consuls used their influence in signifying to the Algerines the unjustness  of our cause, but since we arrived here we used our influence to convince them of the justness of our quarrel which they say that if they were in our situation they would do the same. There is a great difference between negociating with these people and a Christian nation. The foundation of all treaties should be laid by some person or Consul in Algiers that knows how to treat with them for there are certain times and seasons for those affairs. The Dey’s sentiments always ought to be well sounded and the sentiments of his ministers and head men for it is by them all business is transacted with him, for they have the Dey’s ear at command, particularly the Causennage who is head minister. The Micklassha is the next. He is son in law to the Causennage and is Generalissimo of all the Fortifications, entire direction of the Marine, a particular favorite of the Dey, and I think no man fills his office better. A valuable present to the Micklassha and Causennage chosen by some man that is well acquainted with what suits those men best, I am sure it would be very requisite and not hove away. The Dey is well advanced in years, and I am sure when he goes to his long home that there will be a very great change in the state of affairs in this Regency. The Causennage will be his successor and the Micklassha will be the prime minister. If anyone knows those peoples policy I should think the Count D’Expilly does; being a year here negociating the Spanish peace and has had so many conferences with the Dey and his ministers. He has got the great men in office on his side. Give a Turk money with one hand and you make take his Eyes out with the other.
Since the Brig arrived from Tunis which is the brig which Mr. Lamb came to Algiers in, the brig was overhawled and the Captain examined by the Micklassha respecting the property. I am credibly informed by a Gentleman by the name of Capt. Bassline, who is a great favorite of the Micklassha’s, that the Micklassha was well convinced by the information he had that the brig was an American property, which I heard the evening the brig arrived in Algiers. But the Micklassha despised any such mean action but signified to the Dey that the report was false. I hope this particular favor shewn the Americans by the Micklassha will not escape your notice but by every prudent step cultivate the friendship of so great and so good a man. The information by all I can learn and I have every reason to believe was given by the British Consul, Mr. Lamb’s bosom friend. It is said and I have been credibly informed that Mr. Logie had the information from a Mr. Gregory British Consul  in Barcelona, and I should think it a very dangerous affair for the brig to come to Algiers again particularly with money for or [our] redemption as there is no knowing the policy and political views of these people in Algiers. Permit me to mention to you that if it was not convenient to redeem us when the time is advanced which Mr. Lamb signified to the Dey that it would be good policy to get us on the Spanish list as the Spaniards have not yet agreed on the price for their people; and inasmuch as the Count D’Expilly may get us for less than what the Dey asks, and as we were taken on the time when the Spaniards were about settling a truce unknown to the Americans. Delays breed danger and opportunity once lost is not easily recovered, and our captivity will become an old affair and here we shall remain.
The American peace hangs on a thread but I make no doubt if well planned but the United states will obtain it.
The Neapolitan and Portuguese Ambassadors are shortly expected here, it is uncertain that they will obtain a peace, but if they do I will engage the Portuguese particularly will pay well for it. The Spaniards have not surmounted all their difficulties yet with those people, but I believe it will take some time yet. A few days ago arrived a Venitian and a French Vessel with shot &c. for the Dey. The Venitian brought their tribute which was about 10,000 Algerine sequins and about 5,000 dollars worth of presents, but they accepted the tribute and I believe would not accept the presents so that it is supposed when the Algerines settle with the Spaniards that they will be apt to commit hostilities on the Venitians. Such tricks are very common to them.
It is believed Mr. John Wolfe will not get to be Spanish Consul in Algiers, but I am very sure he is a very good man; no one in Algiers better acquainted with the ways and policy of this Regency and would be a very fit man to transact any business for any nation. I refer you to Mr. Carmichael and Mr. Randall for his character and must observe that there is no doing any thing among those people without money. All the crowned heads in Europe to write to the Dey of Algiers would avail but very little. To negotiate a peace with the Algerines should be a statesman well acquainted with the different languages. But as I have said before the foundation should be laid by some Consul in Algiers whom the United States could depend on and then an American to come and conclude it. A good Consul is very requisite here.
We are much surprized at Mr. Lamb’s ungentleman like  behaviour whilst he was in Algiers and could hardly believe Congress would [have] sent such a man to negociate so important an affair as the making a peace with the Algerines where it required the most able Statesman and Politician.
The Count disapproved of his behaviour much and said he was a very uncapable man to treat for the redemption of us and worse for making the peace. A man that has no regularity in small affairs will have none in great ones. There is no Consul or man that has the least friendship for the Americans but says he was a very unable man and not the gentleman, which I believe Sir, when we can make such an observation on him we are sensible that a man of your abilities can have no great opinion of him.
Mr. Lamb’s unguarded expressions, his hints, threats &c. despising the French and Spaniards, signifying their deciet and in fact every thing that he possibly could utter in the most vulgar language that it was with pain we see him so unworthy of his commission and the cloth he wore. His particular intimacy with Mr. Logie the British Consul, Mr. Lamb’s bosom friend who I believe got all his secrets from him said often that the Americans had taken two forts on the Mississipi from the Spaniards and often in the hearing of some servants who spoke English that if the Spaniards did not assist the Americans in making their peace that we should take some of their territory from them. No doubt but the Count was informed of all this, for one of Mr. Lamb’s servants is servant to the Count at present, and Mr. Lamb often said in my presence to Mr. Wolfe that he (meaning Mr. Wolfe) or the Count would have all the honor of laying the foundation of the peace.
Sir we are very sensible of your particular attention to us, and through your and Mr. Carmichaels care of us, we are indebted for the particular civility and attention of the Ct. D’Expilly and French Consul. But still it is impossible for us to be content whilst we are under the character of slaves, so disagreeable is confinement to the Land of Liberty. My crew go through the severities of slavery that is possible for men to endure. Capts. Stevens and Coffin have families and at present unknown how provided for. I have an aged mother, brother and sisters, that their whole dependance and subsistence was on me. Certainly the longer we stay here the greater expence we shall incur on our country. If we do not make our grievances known to you Sir I am sure who can we apply to. We have wrote to America when we were first taken, but not one of us has recieved a letter and cannot tell what our country has resolved  on respecting us. We must submit to our hard fate and trust to God and our country to extricate us from Algiers. I hope Mr. Barclay will succeed with the Maroccians, their situation being more in the way of annoying us than the Algerines. I am surprized Mr. Lamb did not pay Mr. Logie the small sum of about 5 guineas which Mr. Logie paid to the marine for excluding us from it. Mr. Lamb often insisted Mr. Logie to make some charge but at last Logie made a charge and Mr. Lamb did not pay him.
A Gentleman of the name of Mr. Basseline who rendered Mr. Lamb many services and lies much in his power to do many more, he being on the most friendly footing with the Micklassha &c., is here at present. When Mr. Lamb was on his return to Spain being confused in his affairs and wanted to leave Mr. Wolfe some money Bassaline gave Mr. Lamb about four hundred dollars in gold which Mr. Lamb gave to Mr. Wolfe to defray some expences. But as Bassaline was called to Spain he went on board the same vessel that Mr. Lamb did and during 17. days which they were together Mr. Bassaline signified to Mr. Lamb that he wanted the money. But Mr. Lamb evaded the matter from day to day and has not paid Bassaline or given him an order on any person for the money. Capt. Bassaline has returned to Algiers mentioned this affair to Mr. Wolfe &c. which has much surprized him of the behaviour of Mr. Lamb and I make no doubt but Mr. Bassaline wanted the money in Spain. His unpolitical behaviour in all his transactions is much against the honor and dignity of the United states. No doubt but Mr. Randall gave you a sketch of his behaviour. Not that I have any particular inveteracy against Mr. Lamb but prompted by a principle of honor and esteem for my country I mention Mr. Lamb’s behaviour to you hoping that what I have mentioned will not escape your notice.
Mr. Wolfe will have occasion to write Mr. Carmichael respecting money he having orders from Mr. Lamb to supply the captives and nothing to do it with. Also Mr. Wolfe will give an account of our expences &c. The Cruisers are out at present. We are treated with the greatest civility by all the French and Spaniards here.
An account how we are situated and where.

4. of us at the house of Monsr. Ford
7. in the Dey’s palace
9. in the marine
1. at the Swedish Consuls.


I am with the greatest Respect & Esteem your most obedient & humble servant,


(signed)

Richd. O’bryen


(subjoined as follows)




signed
{
Zachy. Coffin


Isaac Stevens


